NIX, Chief Justice,
concurring.
Although I remain of the view that Commonwealth v. Sorrell, 500 Pa. 355, 456 A.2d 1326 (1983), was wrongly decided for the reasons stated in my dissent in that case, id., 500 Pa. at 363,456 A.2d at 1330 (Nix, J., dissenting, joined by Hutchinson, J.), the Superior Court was clearly in error in disturbing the judgment of sentence for the reasons stated. Whether or not the legislature had the power to grant the district attorney the right to object to a proffered waiver by the defendant in view of Pa.R.Crim.P. 1101, there was no need for an on-the-record colloquy where the respondent did in fact receive a trial by jury. A colloquy is necessary only where there is a waiver of a constitutional right to assure that it is a voluntary and knowing one. Here the right to a jury was not waived.
I therefore join in this order.
McDERMOTT and HUTCHINSON, JJ., join in this concurring opinion.